     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 16-334 (1) JNE/KMM


 UNITED STATES OF AMERICA,                                NOTICE OF CHANGE OF
                                                          DEFENDANT’S ECONOMIC
                      Plaintiff,                          CIRCUMSTANCES AND
                                                          MOTION TO AMEND THE
        v.                                                PAYMENT TERMS OF THE
                                                          JUDGMENT IN A CRIMINAL
 PAUL R. HANSMEIER,                                       CASE AND ORDER THE
                                                          DEFENDANT TO PAY OVER
                      Defendant.                          SETTLEMENT FUNDS FOR
                                                          APPLICATION TO THE
                                                          RESTITUTION JUDGMENT


                                    INTRODUCTION

       The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Assistant United States Attorney

Ana H. Voss, hereby notifies the Court of an upcoming material change in the economic

circumstances of Defendant Paul R. Hansmeier, and moves the Court for an order

amending the payment terms set forth in the Judgment entered in this case on June 14,

2019. See Dkt. #136. The United States requests the Court order the defendant to pay over

$75,000.00 in settlement funds to the U.S. District Clerk for payment of restitution to the

victims, pursuant to 18 U.S.C. § 3664(k) on the basis that Defendant’s economic

circumstances will be materially changing within the next week. The United States

requests expedited handling of this request to ensure the funds are available for restitution

victims.
     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 2 of 8



                                           FACTS

       On June 14, 2019, this Court entered a criminal judgment against the defendant,

which imposed a $200.00 special assessment and restitution in the amount of

$1,541,527.37 for the benefit of hundreds of victims.

       Just one day prior to sentencing, the defendant provided a completed financial

statement to the Probation Office identifying his current financial condition. In completing

the net worth portion of the financial statement, the defendant disclosed a payment of

$75,000.00 due to him from Booth Sweet LLP by reason of a court order.

       The United States has learned that the defendant is involved in an adversary

proceeding related to the Chapter 7 bankruptcy matter In re Paul Hansmeier, 15-42460

(KHS). Hansmeier v. Chowdhry, et al., Adv. No. 16-4124. A Notice of Settlement was

entered on the docket on May 31, 2019, which states that the defendant will soon receive

the $75,000.00 as settlement funds from Randy L. Seaver in his capacity as the Chapter 7

panel trustee of the Bankrupty Estate of the defendant. In re Hansmeier, Bky. No., 15-

42460, Docket No. 268. The terms of that notice indicate that there is an objection period

for creditors to object to the settlement that ends on June 25th and that court approval of the

settlement is necessary. Id. The trustee is obligated to pay Mr. Hansmeier (or his designee)

the proceeds of the settlement within three days of the court’s approval. Id.

       As a result of the settlement in the Chapter 7 matter, the United States expects the

defendant’s economic circumstances and ability to pay will significantly and materially

change in the next week. The United States sent Mr. Hansmeier a request to stipulate to

turn over the funds, but we have not received a motion. We are therefore requesting the
     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 3 of 8



Court order the payment of these funds towards restitution immediately.

                                           ARGUMENT

         1.     Notice of Change of Defendant’s Economic Circumstances.

         Pursuant to 18 U.S.C. § 3664(k), the United States hereby notifies the Court and the

restitution victims, by separate pleading, of the change in the defendant’s economic

circumstances and the government’s request that the Court modify the payment terms of

the Judgment in a Criminal Case to require immediate payment of the $75,000.00 to be

received by Defendant from a settlement of an adversary proceeding in bankruptcy. In re

Paul Hansmeier, 15-42460, Docket No. 268; Hansmeier v. Chowdhury, Adv. No. 16-

04124.

         2.     18 U.S.C. § 3664(K) Authorizes the Court to Require Immediate
                Payment of the Settlement Proceeds to be Received by the Defendant to
                the Court for Distribution to the Restitution Victims.

         Title 18, United States Code § 3664(k), anticipates the Defendant should notice the

Court and the United States of any material change in his economic circumstances that

might affect his ability to pay restitution. It goes on to authorize the Court, upon receipt of

that notice, either on its own motion or the motion of any party, including the victim, “to

adjust a payment schedule, or require immediate payment in full, as the interests of justice

require.” See United States v. Vanhorn, 296 F.3d 713, 721 (8th Cir. 2002) (noting that the

district court has jurisdiction under § 3664 to adjust payment schedules as justice requires).

See also United States v. Bernard, 351 F.3d 360 (8th Cir. 2003); United States v. Dye, 48

Fed. Appx. 218, 2002 WL 31245976 (8th Cir. 2002).

         A material change in Defendant’s economic circumstances is “identified by an
     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 4 of 8



objective comparison of defendant’s financial condition before and after a sentence is

imposed.” See United States v. Dye, 48, Fed. Appx. at 220. Further, . . .“when funds or

property are not available to a defendant until after a prosecution, and are later released or

made available, the defendant has had a material change in economic circumstances that

may affect the defendant’s ability to pay restitution.” Id.

       The Judgment in a Criminal Case entered as to the defendant in this case states on

page one that “If ordered to pay restitution, the defendant must notify the court and United

States attorney of material changes in economic circumstances.” See Dkt. #136. The

defendant is to receive $75,000.00 as outlined above. This asset did not exist on the date

of sentencing, so it represents a material change in his economic circumstances since the

date of sentencing.

       The material change in Defendant’s economic circumstances is significant and

justifies the Court ordering an adjustment in the payment terms set forth in the Judgment

in a Criminal Case pursuant to 18 U.S.C. § 3664(k). The United States respectfully

requests an order directing the Bankruptcy Trustee to immediately pay over the settlement

proceeds to the U.S. District Court Clerk for payment of restitution to the victims in this

case after the settlement is approved by the bankruptcy court. Given the defendant’s

current financial circumstances, the interests of justice require more from him.

       3.     The Settlement Funds Being Paid To Hansmeier Are Not Exempt From
              Execution For The Payment Of Restitution Pursuant To 18 U.S.C.
              §3613(a)(1).

       18 U.S.C. § 3613(a)(1) provides that the United States may enforce a criminal

restitution judgment against “all property or rights to property” of the defendant, except
     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 5 of 8



property exempt from levy for taxes pursuant to 26 U.S.C. §§ 6334(a)(1)-(8), (10) and (12).

This plain language of section 3613 states that the only property of a defendant exempt

from execution is that which falls within the categories enumerated in section 3613(a)(1),

no other exemptions apply. See United States v. Irving, 432 F.3d 401 (2d Cir. 2005); Rice,

at 1198-1199. 26 U.S.C. § 6334(a) specifically sets out the exemption from execution as

follows:

              (1)    Wearing apparel and school books.
              (2)    Fuel, provisions, furniture, and personal effects.
              (3)    Books and tools of a trade, business, or profession.
              (4)    Unemployment benefits.
              (5)    Undelivered mail.
              (6)    Certain annuity or pension payments.
              (7)    Workmen’s compensation.
              (8)    Judgments for support of minor children.
              (9)    Minimum exemptions for wages, salary, and other income.
              (10)   Certain service-connected disability payments.
              (11)   Certain public assistance payments.
              (12)   Assistance under Job Training partnership Act.

       Clearly, the settlement funds are not exempt from execution for payment of the

defendant’s restitution obligation.

       4.     Requiring Hansmeier To Pay Over These Settlement Funds Now Would
              Be Consistent With The Purpose Of The Mandatory Victims Restitution
              Act (“MVRA”) 18 U.S.C. §§ 3663-64.

       The defendant was sentenced under the Mandatory Victims Act (“MVRA”). 18

U.S.C. §§ 3663-64, which was passed to improve the compensation of the victims of

crimes. See United States v. Simmonds, 235 F.3d 826, 831 (3d Cir. 2000) (noting that the

purpose of the MVRA is “to the extent possible, to make victims whole, to fully

compensate victims for their losses, and to restore victims to their original state of well-
     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 6 of 8



being”). See United States v. Edwards, 162 F.3d 87, 91 (3d. Cir. 1998) (“Congress

intended mandatory restitution to be one means by which the criminal justice system could

be reformed into a system that is more responsive to the needs of crime victims.”)

       In light of the MVRA’s purpose, courts have rejected the argument that defendants

“are not obligated to pay anything over and above [the court-imposed payment schedule].”

United States v. Bedonie v. Serawop, 317 F. Supp. 2d 1285, 1330 (D. Utah 2004), reversed

and remanded on other grounds by United States v. Bedonie, 413 F.3d 1126 (10th. Cir.

2005). The Bedonie court noted that “[s]uch a reading would significantly hamper crime

victims . . .contrary, of course to the fundamental purposes of the MVRA.” Id. The court

pointed out that the MVRA allows a victim to place a lien on a defendant’s property for

the “full amount of the restitution order. . .apparently without regard to any payment

schedule that the court might set.” Id. at 1331; See also 18 U.S.C. § 3664(m)(1)(B). The

Court reasoned that “[n]othing in the MVRA provides any reason for blocking district

courts from making restitution due immediately, even if the defendant is only expected by

the court to make payments on a more modest schedule.” Id. at 1332 (emphasis added).

Thus, the court concluded that the MVRA provides crime victims an opportunity “to pursue

their own enforcement efforts” beyond the court-imposed payment schedule (Id.) and gain

“[full compensation] for a defendant’s past crimes if that defendant unexpectedly inherits

money, wins the lottery, or otherwise strikes it rich.” United States v. Catoggio, 326 F.3d

323, 329 (2d Cir. 2003) (internal quotation marks omitted).

       In United States v. Cooper, 2006 WL 3512936 (D. Kan. Nov 1, 2006), the Court

found that “Despite defendant’s compliance with the court-ordered payment plan, the
     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 7 of 8



government in this case can likewise target defendant’s settlement funds to further satisfy

defendant’s obligation to provide restitution,” citing United States v. James, 312 F. Supp.

2d 802 (E.D. Va. 2004) (“While a schedule of $150 per month was put in place in the event

restitution was not paid immediately, the existence of this schedule does not mean that the

government is precluded from pursuing other avenues of ensuring that defendant’s

obligation is satisfied.”).

       The Eighth Circuit recently addressed the exclusivity of a payment plan, though in

a per curiam opinion. United States v. Behrens, 656 Fed. App’x 789, 790 (8th Cir. 2016)

(judgment’s payment plan did not limit the government’s ability to institute civil collection

proceedings). Several decisions in this district adopt the same rationale in allowing the

United States to seek enforcement in addition to collecting monthly payments. See United

States v. Quam, 127 F. Supp. 3d 999 (2015) (defendant’s compliance with court-ordered

pay plan did not restrict the United States from additional enforcement); United States v.

Hanson, 13-cr-161 (DSD/JSM) (Order, Doc. No. 110 at 5-6) (D. Minn. Dec. 12, 2016)

(summarizing authority for proposition that compliance with payment plan does not

foreclose garnishment); United States v. Claus, No. 10-cr-165 (DSD/JJK), 2015 WL

5432108, at *1 (D. Minn. Sept. 15, 2015) (same).

       The United States would advise the Court of a decision entered December 16, 2015,

by the Tenth Circuit Court of Appeals, United States of America v. Martinez, Case Nos.

14-2203 and 14-2209 which limits the ability of the United States to execute against assets

of defendants for the payment of restitution when a payment plan is set forth by oral order

at the sentencing hearing and in the Notice of Criminal Judgment. However, the United
     CASE 0:16-cr-00334-JNE-KMM Document 143 Filed 06/21/19 Page 8 of 8



States asserts that this decision is not controlling as to the outcome of this motion since the

Martinez case involved the garnishment of a retirement account, and there was no motion

filed in the district court pursuant to 18 U.S.C. §3664(k).

       Hansmeier is set to receive a substantial amount of money and justice requires an

order for its immediate payment towards the restitution he owes his victims.

                                          CONCLUSION

       For the above stated reasons, the United States requests that its motion to amend the

payment terms of the judgment in the criminal case filed pursuant to 18 U.S.C. §3664(k)

be granted and the Court should order the Defendant to pay over the settlement funds to

the U.S. District Court Clerk for payment of restitution to the victims.


Dated: June 21, 2019                               Respectfully submitted,

                                                   ERICA H. MacDONALD
                                                   United States Attorney

                                                   s/ Ana H. Voss

                                                   BY: ANA H. VOSS
                                                   Assistant U.S. Attorney
                                                   Attorney ID No. 483656DC
                                                   600 United States Courthouse
                                                   300 South Fourth Street
                                                   Minneapolis, MN 55415
                                                   Phone: 612-664-5600
                                                   Email: Ana.Voss@usdoj.gov
